Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or addition be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue fee.

Please amend the Specification as per below to correct a minor spelling informality:

[058] To provide an example, a request may be submitted to acquire cloud computer resources for the purposes of processing a large amount of data located at a data center. The request is compiled into a vector and sent to the rules engine. The rules engine evaluates the request based 
on requirements, data and processing locality, and the like to determine whether the request is possible based on the provided information, any existing regulations, and the like. For the purposes of this example, the vector is successfully verified. The vector is then sent to the parametric evaluator, where performance for models associated with the vector are measured. The vector may then be parameterized based on specified requirements and constraints, which generates one or more runs. The runs may then be sent to the optimizer for more in-depth planning, and execution.


Reasons for Examiner’s Amendment
The examiner’s amendment was deemed necessary to correct a minor misspelling error in the Specification.

Terminal Disclaimer
The terminal disclaimer filed on 05/03/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,514,954 (U.S. Application No. 15/879,182) has been reviewed and is accepted. The terminal disclaimer has been recorded.

Reasons for Allowance
Claims 1-12 are allowable over the prior art of record because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art. Applicant’s arguments provided in the Remarks on 05/03/2021 are found to be persuasive. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".



Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Chat Do, can be reached at the following telephone number: (571) 272-3721. 
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            May 10, 2021